Judge Owsley
delivered the opinion of the court.*
The judgment in this case having been taken in the court below by default, was correctly rendered against the heirs as for their personal debt, but should have been entered against the executor, to be levied out of the assets in his hands to be administered.
Because, therefore, the judgment is against the executor in his personal right, it must be reversed with cost, and the cause remanded, and judgment entered according to the principles of this opinion.

 Absent, Judge Rowan.